Citation Nr: 1302434	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veterans' death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to a higher rate of death pension based on reported income.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1991.  He died in November 2005.  The appellant is seeking benefits as the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2012, the appellant testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In a statement dated January 3, 2012, the appellant withdrew her claims for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318, entitlement to accrued benefits and entitlement to a higher rate of death pension based on reported income.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318, entitlement to accrued benefits and entitlement to a higher rate of death pension based on reported income, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.   In a statement dated January 3, 2012, prior to the promulgation of a decision in this case, the Board received notification from the appellant requesting withdrawal of the following claims on appeal: entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318, entitlement to accrued benefits and entitlement to a higher rate of death pension based on reported income.

Therefore, with regard to such claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claims and they must be dismissed.


ORDER

The appeal of the claim of entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is dismissed.

The appeal of the claim of entitlement to accrued benefits is dismissed.

The appeal of the claim of entitlement to a higher rate of death pension based on reported income is dismissed.


REMAND

In this case, the appellant contends that the Veteran had posttraumatic stress disorder (PTSD) as a result of a sexual assault that occurred while he was on active duty.  She asserted that the Veteran began to abuse alcohol and drugs after the incident to cope with his PTSD symptoms.  The Veteran's November 2005 death certificate lists cocaine intoxication as the cause of death.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims issued a decision indicating that 38 U.S.C.A. § 5103(a) (West 2002) notice for a DIC case, such as this one, must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). The March 2006 letter sent to the appellant did not provide her with the type of notice contemplated in Hupp.

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  In this case, the appellant testified that the Veteran was admitted to the psychiatric ward in a facility in Chicago, Illinois called Allexian Brothers in 2003 or 2004.  These records are not included in the claims file.  On remand, the AOJ should attempt to obtain these records.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim. See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

The Veteran's service treatment records do not reflect any reports of or treatment for a sexual assault in service.  However, the record includes a statement from the Veteran, contending that he was a victim of a sexual assault in service.  In addition, the appellant has submitted several lay statements from the Veteran's family and friends reflecting that he confided in them about the incident.  These letters also describe the changes in the Veteran after his brief period of time in the service, and that he began abusing alcohol and drugs while in the service.  Service department records reflect that the Veteran began to use alcohol in the spring of 1991, when the incident occurred.   

Furthermore, the appellant has submitted a letter from a private clinical psychologist reflecting her opinion that the Veteran, more likely than not, met the criteria for a diagnosis of PTSD secondary to his military sexual trauma and that his PTSD predisposed him to substance abuse, which eventually led to his death.  It is unclear from this letter whether the entire record of evidence was available for review by this private examiner.  

As such, the Board finds that another opinion should be obtained, after a thorough review of all of the evidence of record, to determine whether the Veteran had PTSD as a result of the sexual assault in service and, in turn, whether his PTSD led to his substance abuse and death.


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter that notifies her that the Veteran was not service-connected for any disability during his lifetime, of the information and evidence required to substantiate a DIC claim based on a previously service-connected disability and of the information and evidence required to substantiate a DIC claim based on a disability not yet service-connected.  Also notify the appellant of the type of evidence that VA will seek to provide, and inform her of the type of evidence that she is expected to provide.

2.  After completing all of the development actions requested above, forward the Veteran's claims folder to a VA psychologist or psychiatrist for an opinion as to whether the Veteran's PTSD is a result of an in-service sexual assault and, if so, whether his substance abuse was a result of his PTSD.  The examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder and a copy of this remand must be provided to the examiner, who should note that it has been reviewed.  

The examiner should determine the true diagnoses of any psychiatric disorder(s) based on a records review.  The diagnosis(es) must be based on all available records.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the symptomatology during his lifetime and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that (1) the Veteran had PTSD as a result of the in-service sexual assault and (2) if so, whether the Veteran's substance abuse, in particular his cocaine use (implicated as the cause of the veteran's death), was a result of his PTSD.  The examiner must provide reasons for each opinion and reconcile the opinion with that of the October 2012 opinion by Dr. Lehner. 

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


